PER CURIAM.
Upon the state’s confession of error and our independent review of the record, we reverse the order denying the defendant’s motion to allow credit for jail time and prison time with directions to the trial court to determine the credit for time served that defendant is entitled to pursuant to State v. Jones, 327 So.2d 18 (Fla. 1976) and State v. Holmes, 360 So.2d 380 (Fla.1978).
As the state concedes, Coney is entitled to credit for time served on his original split sentence in Case No. 81-7055. The record is unclear, however, as to whether Coney is entitled to any credit for time served for convictions emanating from lower court Case Nos. 85-33106, 85-389, and 85-008. Consequently, on remand, we direct that counsel in the trial court consider Coney’s claim that he may have spent time in confinement while awaiting trial on the probation violation.
Reversed and remanded.